UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A AMENDMENT NO. 1 CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 3, 2012 WELLCARE HEALTH PLANS, INC. (Exact name of registrant as specified in its charter) Delaware 001-32209 47-0937650 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 8725 Henderson Road, Renaissance One Tampa, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (813)290-6200 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note On August 3, 2012, WellCare Health Plans, Inc. (the “Company”) filed a Current Report on Form 8-K with the Securities and Exchange Commission (the “Initial 8-K”) to furnish a press release announcing its results of operations for the quarter and six months ended June 30, 2012 (the “Press Release”).This Current Report on Form 8-K/A is being filed to correct certain Medicaid membership numbers reported in the Initial 8-K and Press Release. Item 2.02Results of Operations and Financial Condition. As of June 30, 2012, the corrected Medicaid membership numbers by program were: Medicaid Membership TANF CHIP SSI and ABD FHP Total Medicaid Membership The information furnished herewith pursuant to Item 2.02 of this Current Report on Form 8-K shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, and shall not be incorporated by reference into any registration statement or other document under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WELLCARE HEALTH PLANS, INC. August 3, 2012 /s/ Thomas L. Tran Thomas L. Tran Senior Vice President and Chief Financial Officer
